Proceeding pursuant to article 78 of the CPLR to review respondent’s determination dated December 27, 1972, which, after a hearing, dismissed petitioner from her position at Willowbrook State School. Petition granted and determination annulled, on the law, with costs. The evidence to establish that petitioner assaulted a patient was by the alleged victim and another patient. Neither understood the nature of an oath and testified without being sworn. In finding petitioner guilty of the charge, respondent’s hearing officer based his decision on the testimony of these two patients and thus petitioner was denied a fair hearing, as such testimony was inadmissible (Matter of Sowa v. Looney, 23 N Y 2d 329, 333-334). Gulotta, P. J., Hopkins, Martuscello, Latham and Brennan, JJ., concur.